DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application draws priority to provisional application 62/526,558, filed 6/29/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/28/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
Claims 1, 4-7 and 9-20 are pending in this application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9, 10, 13, 14, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Scheffer et al. (U.S. Patent Application Publication 2015/0112684) in view of Houdaille et al. (U.S. Patent Application Publication 2016/0006830) in further view of Onishi (U.S. Patent Application Publication 2007/0055530).
As per claim 1, Scheffer et al. discloses:
A system for speaker identification (Figure 6), comprising: 
an input for receiving a speech signal (Figure 6, item 622 and paragraph [0048] – the audio capture device is a microphone); and 
a processor (Figure 6, item 612 and paragraph [0047] - microprocessor) for: 
dividing the speech signal into segments (Figure 1, item 130 and Paragraph [0019] – the speech sample is composed of multiple speech segments); and 
following each segment: 
extracting a plurality of features from a most recently received segment (Figure 1, item 210 and Paragraphs [0021-0023] – acoustic features to include MFCCs and filterbanks are determined); 
deriving scoring information comprising sufficient statistics of the extracted features of the most recently received segment (Paragraphs [0030-0031] – These features are used to compute 0th and 1st order (i.e. sufficient) statistics); 
combining the scoring information derived from the extracted features of the most recently received segment with previously stored scoring information derived of the extracted features of any previously received segment to form updated combined scoring information (Figure 3 and paragraphs [0036] – Statistics are combined with similar statistics from preceding phones); 
storing the updated combined scoring information (Paragraphs [0041] – the statistics are stored in a current speaker model); and 
calculating an identification score by comparing the updated combined scoring information with a previously stored model of speech of an enrolled speaker, such that the calculated identification score indicates a likelihood that the received speech signal represents the speech of the enrolled speaker (Figure 4, items 422 & 424 and Paragraph [0042] – The system then determines whether the speaker is identified or nor based on comparing the current speaker model to stored speaker models. If there is a match, the likelihood the speaker is the same as stored speaker model is 100%, otherwise the likelihood is zero.).

combining the scoring information derived from the extracted features of the most recently received segment with previously stored scoring information comprising sufficient statistics of the extracted features of any previously received segment to form updated combined scoring information comprising sufficient statistics summarizing the entire received speech signal to date;
The updated combined scoring information requires the same number of bits of memory as the previously stored scoring information;
However, Houdaille et al. in the same field of endeavor teaches:
The updated combined scoring information requires the same number of bits of memory as the previously stored scoring information (Paragraph [0088] – the scoring module combines a weighted average of scores of relevancy of the current and previous segment, which results in a score of the same size and the previous score)
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method of Scheffer et al. with the weighted combination of Houdaille et al. because it is simple substitution of one known element for another to obtain predictable result.
Even if Houdaille et al. failed to teach the combined scoring information having the same size as the previously stored information, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to do so, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
The combination fails to disclose:
combining the scoring information derived from the extracted features of the most recently received segment with previously stored scoring information comprising sufficient statistics of the extracted features of any previously received segment to form updated combined scoring information comprising sufficient statistics summarizing the entire received speech signal to date;
However, Onishi in the same field discloses:
combining the scoring information derived from the extracted features of the most recently received segment with previously stored scoring information comprising statistics summarizing the (Figure 6 and paragraphs [0113-0114] – the sufficient statistics of the existing speaker model is updated to include the sufficient statistics from the current voice input);
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method of Scheffer et al. and Houdaille et al. with the combined representation of Onishi because it is simple substitution of one known element for another to obtain predictable result.
Claim 20 is directed to a non-transitory computer readable medium containing instructions to cause a processor to execute the method of claim 1. Since the data storage of Scheffer et al. (Paragraph [0049]) contains computer applications, claim 20 is rejected for similar reasons.

As per claim 4, the combination of Scheffer et al., Houdaille et al. and Onishi discloses all of the limitations of claim 1 above. Scheffer et al. in the combination further discloses:
the segments are of equal lengths (Paragraph [0038] – the temporal speech segments are sampled at the sampling rate of the ADC).

As per claim 5, the combination of Scheffer et al., Houdaille et al. and Onishi discloses all of the limitations of claim 4 above. Scheffer et al. in the combination further discloses:
dividing the speech signal into segments covering equal length periods of time (Paragraph [0038] – the temporal speech segments are sampled at the sampling rate of the ADC).

As per claim 6, the combination of Scheffer et al., Houdaille et al. and Onishi discloses all of the limitations of claim 4 above. Scheffer et al. in the combination further discloses:
dividing the speech signal into segments containing equal durations of net speech (Paragraph [0036] – the time slices contain equal amounts of speech content).

As per claim 7, the combination of Scheffer et al., Houdaille et al. and Onishi discloses all of the limitations of claim 1 above. Scheffer et al. in the combination further discloses:
(Figure 1, item 210 and Paragraphs [0021-0023] – acoustic features to include MFCCs and filterbanks are determined).

As per claim 9, the combination of Scheffer et al., Houdaille et al. and Onishi discloses all of the limitations of claim 1 above. Scheffer et al. in the combination further discloses:
the sufficient statistics comprise zeroth order sufficient statistics (Paragraphs [0030-0031] – These features are used to compute 0th and 1st order statistics).

As per claim 10, the combination of Scheffer et al., Houdaille et al. and Onishi discloses all of the limitations of claim 1 above. Scheffer et al. in the combination further discloses:
the sufficient statistics comprise first order sufficient statistics (Paragraphs [0030-0031] – These features are used to compute 0th and 1st order statistics).

As per claim 13, the combination of Scheffer et al., Houdaille et al. and Onishi discloses all of the limitations of claim 1 above. Houdaille et al. in the combination further discloses:
combining the scoring information derived from the extracted features of the most recently received segment with any previously stored scoring information derived from the extracted features of any previously received segment by forming a weighted sum of (a) the scoring information derived from the extracted features of the most recently received segment, and (b) the previously stored scoring information (Paragraph [0088] – the scoring module combines a weighted average of scores of relevancy of the current and previous segment, which results in a score of the same size and the previous score).

As per claim 14, the combination of Scheffer et al., Houdaille et al. and Onishi discloses all of the limitations of claim 13 above. Houdaille et al. in the combination further discloses:
forming the weighted sum by applying respective weights to (a) the scoring information derived from the extracted features of the most recently received segment, and (b) the previously stored scoring (Paragraph [0088] – the scoring module combines a weighted average of scores of relevancy of the current and previous segment, which results in a score of the same size and the previous score).

As per claim 16, the combination of Scheffer et al., Houdaille et al. and Onishi discloses all of the limitations of claim 14 above. Houdaille et al. in the combination further discloses:
the respective quality measures relate to a quality of respective sections of the speech signal (Paragraph [0088] – the scoring module combines a weighted average of scores of relevancy of the current and previous segment, which results in a score of the same size and the previous score).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Scheffer et al. (U.S. Patent Application Publication 2015/0112684), Houdaille et al. (U.S. Patent Application Publication 2016/0006830) and Onishi (U.S. Patent Application Publication 2007/0055530) in view of Habets et al. (U.S. Patent Application Publication 2015/0286459).
As per claim 11, the combination of Scheffer et al., Houdaille et al. and Onishi discloses all of the limitations of claim 1 above.  The combination fails to explicitly disclose:
the sufficient statistics comprise second order sufficient statistics.
However, Habets et al. in the same field of endeavor teaches:
the sufficient statistics comprise second order sufficient statistics (Paragraphs [0057-0059] – second order statistics are computed on the audio signal and used to compute optimal weights).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method of Scheffer et al., Houdaille et al. and Onishi with the second order statistics of Habets et al. because it is simple substitution of one known element for another to obtain predictable results;

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Scheffer et al. (U.S. Patent Application Publication 2015/0112684), Houdaille et al. (U.S. Patent Application Publication 2016/0006830) and Onishi (U.S. Patent Application Publication 2007/0055530) in view of Khoury et al. (U.S. Patent Application Publication 2017/0372725).
As per claim 12, the combination of Scheffer et al., Houdaille et al. and Onishi discloses all of the limitations of claim 1 above.  The combination fails to explicitly disclose:
deriving scoring information from the extracted features of the most recently received segment further comprises calculating a projection of the sufficient statistics in a subspace of low dimensionality.
However, Khoury et al. in the same field of endeavor teaches:
deriving scoring information from the extracted features of the most recently received segment further comprises calculating a projection of the sufficient statistics in a subspace of low dimensionality (Paragraph [0106] - First -order statistics F vector is then projected to a lower -dimension space using both the total variability matrix T and the zero -order statistics Z. The projected vector is the so-called i-vector.).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method of Scheffer et al., Houdaille et al. and Onishi with the statistic projection of Khoury et al. et al. because it is simple substitution of one known element for another to obtain predictable results;

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Scheffer et al. (U.S. Patent Application Publication 2015/0112684), Houdaille et al. (U.S. Patent Application Publication 2016/0006830) and Onishi (U.S. Patent Application Publication 2007/0055530) in view of AVILES-CASCO VAQUERO et al. (U.S. Patent Application Publication 2017/0351487) 
As per claim 15, the combination of Scheffer et al., Houdaille et al. and Onishi discloses all of the limitations of claim 14 above. The combination fails to explicitly disclose:
The respective quality measures relate to amounts of speech in the respective speech segments.
However, Aviles-Casco Vaquero et al. in the same field of endeavor teaches:
The respective quality measures relate to amounts of speech in the respective speech segments (Paragraph [0125] - the weight that is given to the score obtained from the command can be increased according to the amount of speech in the command. That is, the total length of the fragments in the command that actually contain speech, excluding non-speech segments, is measured, for example in time units such as seconds, and this is used to form the weight to be applied to the command, relative to the weight applied to the trigger ).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method of Scheffer et al., Houdaille et al. and Onishi with the weighting by speech content of Aviles-Casco Vaquero et al. because it is simple substitution of one known element for another to obtain predictable results.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Scheffer et al. (U.S. Patent Application Publication 2015/0112684) in view of Onishi (U.S. Patent Application Publication 2007/0055530). 
As per claims 17 and 18, Scheffer et al. discloses:
A system for speaker identification (Figure 6), comprising: 
an input for receiving a speech signal (Figure 6, item 622 and paragraph [0048] – the audio capture device is a microphone); and 
a processor (Figure 6, item 612 and paragraph [0047] - microprocessor) for: 
dividing the speech signal into segments (Figure 1, item 130 and Paragraph [0019] – the speech sample is composed of multiple speech segments); and 
following each segment: 
extracting a plurality of features from a most recently received segment (Figure 1, item 210 and Paragraphs [0021-0023] – acoustic features to include MFCCs and filterbanks are determined); 
deriving scoring information comprising sufficient statistics of the extracted features of the most recently received segment (Paragraphs [0030-0031] – These features are used to compute 0th and 1st order (sufficient) statistics); 
combining the scoring information derived from the extracted features of the most recently received segment with previously stored scoring information comprising sufficient statistics of the extracted features of any previously received segment (Figure 3 and paragraphs [0036] – Statistics are combined with similar statistics from preceding phones); 
(Paragraphs [0041] – the statistics are stored in a current speaker model); and 
calculating an identification score by comparing the updated combined scoring information with a previously stored model of speech of an enrolled speaker, such that the calculated identification score indicates a likelihood that the received speech signal represents the speech of the enrolled speaker (Figure 4, items 422 & 424 and Paragraph [0042] – The system then determines whether the speaker is identified or nor based on comparing the current speaker model to stored speaker models. If there is a match, the likelihood the speaker is the same as stored speaker model is 100%, otherwise the likelihood is zero.).
Scheffer et al. fails to disclose:
storing the combined scoring information comprising sufficient statistics of the entire received speech signal to date;
However, Onishi in the same field of endeavor teaches:
storing the combined scoring information comprising statistics summarizing the entire received speech signal to date (Figure 6 and paragraphs [0113-0114] – the sufficient statistics of the existing speaker model is updated to include the sufficient statistics from the current voice input);
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method of Scheffer et al. with the model update of Onishi because it is simple substitution of one known element for another to obtain predictable result.
Claim 18 is a device comprising the system of claim 17, so is rejected for similar reasons.

As per claim 19, the combination of Scheffer et al. and Onishi discloses all of the limitations of claim 18 above. Scheffer et al. in the combination further discloses:
the device comprises a mobile telephone, an audio player, a video player, a mobile computing platform, a games device, a remote controller device, a toy, a machine, or a home automation controller or a domestic appliance (Paragraph [0047] – a smart phone is a mobile telephone).

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 12/10/2020, with respect to the rejection of claims 1, 4-7 and 9-20 under U.S.C. 103 have been fully considered and are not persuasive.
Regarding the Applicant’s argument that Houdaille is not analogous art, the Examiner holds that both applications are concerned with data storage and thus are analogous. However, even if Houdaille et al. failed to teach the combined scoring information having the same size as the previously stored information, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to do so, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding the Applicant’s argument that Houdaille does not teach the limitation “The updated combined scoring information requires the same number of bits of memory as the previously stored scoring information”, the Examiner disagrees. A weighted average of previous and current scores implicitly is the same size as the original score. However, even if Houdialle et al. failed to teach the combined scoring information having the same size as the previously stored information, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to do so, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding the Applicant’s argument that Onishi fails to disclose the limitation “combining the scoring information derived from the extracted features of the most recently received segment with previously stored scoring information comprising statistics summarizing the extracted features of any previously received segment to form updated combined scoring information comprising statistics summarizing the entire received speech signal to date”, the Examiner disagrees. Onishi clearly discloses updating the existing scoring information with the speech signal received prior to verifying their identity. The speech signal in Figure 4 cited by the Applicant goes both to the Speaker Verifying Unit and the Speaker Identifying Updating Unit. Once the speaker has been verified, the entire speech signal is utilized to update the speaker model. Therefore, Onishi teaches the limitation and the combination teaches the claim as written.
  
Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner. 
Communications via Internet e-mail are at the discretion of the applicant and require written authorization. Should the Applicant wish to communicate via e-mail, including the following paragraph in their response will allow the Examiner to do so:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Should e-mail communication be desired, the Examiner can be reached at Edwin.Leland@USPTO.gov

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN S LELAND III/Primary Examiner, Art Unit 2677